Order entered June 10, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00389-CV

                    LIBERTY FEDERAL SAVINGS BANK, Appellant

                                               V.

    2908 LOVERS LANE ENTERPRISES, LLC, SAEED MAHBOUBI, AND JAFAR
                         MAHBOUBI, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-00946

                                           ORDER
       Before the Court is appellees’ June 7, 2016 motion for extension of time to file appellees’

brief . In the motion, appellees request an extension of time until June 17, 2016. Appellees’

motion is GRANTED. Appellees’ brief shall be filed by June 17, 2016.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE